DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (US 20200387283 A1, hereafter Jiang).

Regarding claim 1, Jiang teaches a touch drive method for a touch display device, wherein the touch display device comprises a display structure (14) and a touch structure (11) stacked with the display structure (Fig. 1, [0021]), a touch scan frequency of the touch structure is different from a display scan frequency of the display structure (Fig. 5, [0040], where a frequency of the sync driving signal Vtx is different than the frequency of the horizontal sync signal Hsync), and the touch drive method comprises: 
	applying a touch scan signal to the touch structure during a process in which the display structure performs progressive scan in respond to a row synchronization signal (Figs. 2 and 3a-3b, [0026]-[0027], where the Hysnc signal is a row synchronization signal; Fig. 2, [0036]-[0037], where the touch scan signal is generated in response to the row synchronization signal), 
	wherein a display noise signal is generated during at least one level switching process of the row synchronization signal (Fig. 5, [0032], where a display noise signal is generated with a corresponding relationship to the Hsync signal); and 
	each period of the touch scan signal has a signal rising edge and a signal falling edge, and the signal rising edge and the signal falling edge of each period of the touch scan signal are respectively located outside a noise duration of the display noise signal (Fig. 5, [0040], where the rising and falling edges of sync driving signal Vtx is outside the duration of the display noise).

	Regarding claim 8, Jiang teaches the touch drive method according to claim 1, wherein in each period of the touch scan signal, the signal rising edge of the touch scan signal is before the signal falling edge of the touch scan signal, or in each period of the 

	Regarding claim 9, Jiang teaches the touch drive method according to claim 1, wherein the display structure comprises pixel units in N rows and M columns, and the display structure performs progressive scan on the pixel units in the N rows and M columns in response to N row synchronization signals; wherein an n-th row synchronization signal controls a scan for an n-th row of the pixel units; and N and M are integers greater than 1, and n is an integer greater than or equal to 1 and less than or equal to N (Fig. 1, [0021], [0030]-[0031], where Y-OCTA refers to a type of LED display).

	Regarding claim 10, Jiang teaches the touch drive method according to claim 1, wherein the touch structure switches working states in respond to signal rising edges and the signal falling edges of the touch scan signal (Fig. 5, [0038]-[0040], where the sync driving signal Vtx activates a driving electrode Tx of the touch display panel).

	Regarding claim 11, Jiang teaches a touch display device, comprising: 
	a display structure (14), a touch structure (11), and a control unit (13) (Fig. 1, [0021]), 

	the control unit is configured to provide a row synchronization signal to the display structure, and apply a touch scan signal to the touch structure during a process in which the display structure performs progressive scan in respond to the row synchronization signal (Figs. 2 and 3a-3b, [0026]-[0027], where the Hysnc signal is a row synchronization signal; Fig. 2, [0036]-[0037], where the touch scan signal is generated in response to the row synchronization signal), 
	wherein a display noise signal is generated during at least one level switching process of the row synchronization signal (Fig. 5, [0032], where a display noise signal is generated with a corresponding relationship to the Hsync signal); and 
	each period of the touch scan signal has a signal rising edge and a signal falling edge, and the signal rising edge and the signal falling edge of each period of the touch scan signal are respectively located outside a noise duration of the display noise signal (Fig. 5, [0040], where the rising and falling edges of sync driving signal Vtx is outside the duration of the display noise).

	Regarding claim 17, Jiang teaches the touch display device according to claim 11, wherein the display structure comprises pixel units in N rows and M columns, and the control unit is further configured to provide N row synchronization signals to the display structure, so that the display structure performs progressive scan on the pixel 

	Regarding claim 18, Jiang teaches the touch display device according to claim 11, wherein the touch structure comprises a self-capacitive touch structure or a mutual- capacitive touch structure ([0021], where there is a mutual capacitive touch structure of a driving layer Tx and sensing layer Rx).

	Regarding claim 19, Jiang teaches the touch display device according to claim 11, wherein the touch structure and the display structure form an in-cell structure or an on-cell structure ([0021], where Y-OCTA is a type of in-cell structure).

	Regarding claim 20, Jiang teaches an electronic equipment, comprising the touch display device according to claim 11 (Fig. 1, [0021], where the devices are a part of a touch display panel). 

Allowable Subject Matter

Claims 2-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PETER D MCLOONE/Primary Examiner, Art Unit 2692